Citation Nr: 0615206	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  97-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for low blood pressure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to April 1974.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 1997 
rating decision by the Newark Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A Travel Board hearing 
was held in October 1998 before one of the undersigned 
Veterans Law Judges.  In August 1999 that judge issued a 
decision that in part decided two of the issues on appeal on 
the merits, and in part remanded the remaining issue for 
further development.  

By letter in August 2002 the RO advised the veteran that due 
to a change in the law (enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA)), the issues were going to 
readjudicated "de novo" (because those finally decided had 
been denied as not-well-grounded, a standard of review 
nullified by the VCAA).  See Historical and Statutory Notes 
following 38 U.S.C.A. § 5107, Effective and Applicability 
Provisions, 2000 Acts (b) (2002).  

The case was again before the Board in June 2005, when it was 
remanded (by a Veteran's Law Judge who did not conduct a 
hearing in this case) for the purpose of affording the 
veteran a Travel Board hearing.  A second Travel Board 
hearing was held before another of the undersigned in January 
2006.  The transcripts of both hearings are of record.  
Because the judges who conducted the hearings are each 
required to participate in the decisions, the appeal has been 
assigned to a panel of three Veterans Law Judges (who will 
review the claims de novo).  38 U.S.C.A. § 7107; 38 C.F.R. 
§ 20.707 (2005).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

A preliminary review of the claims file reveals that not all 
potentially pertinent evidence is associated with the claims 
file.  The veteran indicated at his January 2006 Travel Board 
hearing (See transcript, p. 4) that certain records from the 
East Orange VA facility were not associated with the claims 
file.  The most recent VA request for such records was made 
in March 2002.

The veteran has also testified (See transcript, pp. 5, 9, 10) 
that certain pertinent records from the Bermingham Clinic and 
the Henry J. Austin Health Clinic were also not currently of 
record.  The claims file contains treatment records from the 
Henry J. Austin Health Clinic, the most recent one dated in 
October 1992.  The claims file also contains treatment 
records from the Jean-Helois Bermingham clinic, the most 
recent one dated in August 1999.  It is unclear from the 
veteran's testimony whether he was asserting that he had 
received treatment at those facilities subsequent to those 
dates.  Clarification in this matter is necessary.

An August 1973 service medical record indicates that the 
veteran complained of nervousness the prior two weeks, and a 
November 1973 service medical record reflects that the 
veteran complained of low back pain.  No mental or back 
disorders were noted in the remaining service medial records, 
including the March 1974 service separation examination.  
While the veteran has undergone VA spine and mental disorders 
examinations, there does not appear to be any examination 
that addresses whether such disorders are related to service 
(complaints noted therein).  Accordingly, an examination is 
necessary prior to final appellate review.

Finally, as the veteran did not receive any notice regarding 
ratings of compensable disabilities or effective dates of 
awards (See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006)), the RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
appropriate notice as to the rating of 
spine, psychiatric, and cardiovascular 
disorders and effective date(s) of any 
award of compensation in accordance with 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The RO should obtain all records of 
VA treatment from the East Orange VAMC 
dated subsequent to March 2002 and 
associate them with the claims file.  

3.  The RO should ask the veteran to 
clarify whether he received any treatment 
from the Henry J. Austin Health Clinic 
subsequent to October 1992 and/or the 
Jean-Helois Bermingham Clinic subsequent 
to August 1999.  If he responds in the 
affirmative, records of such treatment 
should be obtained and associated with 
the claims file.

4.  The RO should then arrange for the 
veteran to be scheduled for a VA mental 
disorders examination.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any psychiatric disability that is 
related to his military service.  The 
examiner must explain the rationale for 
all opinions given.

5.  The RO should also arrange for the 
veteran to be scheduled for a VA spine 
examination.  Following examination of 
the veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
current low back disorder that is related 
to his military service (complaint noted 
therein.  The examiner must explain the 
rationale for all opinions given.

6.  The RO should then readjudicate the 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



			
      JACQUELINE E. MONROE	ANDREW J. MULLEN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


